Title: From John Adams to John Thomas, 7 March 1776
From: Adams, John
To: Thomas, John


     
      Dr sir
      Philadelphia March 7, 1776
     
     The Congress, have determined to send you to Canada. They have advanced you one Step, by making you a Major General, and have made an handsome Establishment for a Table.
     Your Friends the Delegates from your native Province were much embarrassed, between a Desire to have you promoted and placed in so honourable a Command, on the one Hand, and a Reluctance at loosing your Services at Roxbury or Cambridge on the other. But all agreed that you ought to be placed where you could do the most service, and Canada was thought by all to be very important and by some the most important Post in America.
     You will have excellent Advice and Assistance in the Committee we are sending Dr. Franklin, Mr. Chase Mr. Carroll and his Relation.
     Mr. Walker, Mr. Price and Mr. Bondfield, will be in Canada too, as soon as you. General Wooster and Arnold will give you, the best Information. The Department to which you are destined has been in Great Confusion, and every Gentleman who has come from thence has given a different account.
     General Schuyler, who is an honest Man and a good Patriot, has had a Politeness about him towards Canadian and British Prisoners, which has enabled them and their ministerial Friends to impose upon him in some Instances. This has occasioned some Altercation between him and Wooster. But Wooster has done that in Canada which Schuyler could not have done. He has kept up an Army there through the Winter.
     Schuylers head Quarters will be at Albany, I suppose and he will be of vast service, in procuring and forwarding Supplies, and in many other Ways in promoting the service, but his Health will not permit him to go into Canada.
     I wish I could write you a Volume,—for to give you the Characters of Persons in Canada of whom we have heard, and some of whom We have seen, and to explain to you every Thing which has been opened here relative to that Province would fill one. But these Hints must suffice. Your huml. sert.,
     
      John Adams
     
     
      Let me beg of you to write me, if you can Spare the Time. It is of great Importance that the Delegates from New England should be truly informed, of the Course of Things in Canada.
     
    